  Case 17-25693         Doc 27     Filed 02/20/19 Entered 02/20/19 09:10:19              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-25693
         TIFFANY M GREER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/28/2017.

         2) The plan was confirmed on 10/19/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/17/2019.

         6) Number of months from filing to last payment: 12.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-25693        Doc 27        Filed 02/20/19 Entered 02/20/19 09:10:19                     Desc Main
                                       Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor                 $6,604.00
       Less amount refunded to debtor                               $0.00

NET RECEIPTS:                                                                                      $6,604.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $3,743.85
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $299.15
    Other                                                                      $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,043.00

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim       Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                    Unsecured      3,883.00            NA              NA            0.00       0.00
AMERICASH LOANS LLC               Unsecured         500.00        826.35          826.35           0.00       0.00
ASHLEY STEWART                    Unsecured         300.00           NA              NA            0.00       0.00
AT&T SERVICES INC                 Unsecured         287.00           NA              NA            0.00       0.00
CHECK N GO                        Unsecured         500.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured      3,000.00       4,668.40        4,668.40           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA           0.00            0.00           0.00       0.00
COMCAST                           Unsecured         418.00           NA              NA            0.00       0.00
COMCAST                           Unsecured         417.00           NA              NA            0.00       0.00
CREDIT ONE BANK                   Unsecured           0.00           NA              NA            0.00       0.00
DISH NETWORK                      Unsecured         926.00           NA              NA            0.00       0.00
EQUIFAX                           Unsecured           0.00           NA              NA            0.00       0.00
EXPERIAN                          Unsecured           0.00           NA              NA            0.00       0.00
ILLINOIS LENDING CORP             Unsecured         529.00           NA              NA            0.00       0.00
JD BYRIDER                        Unsecured         900.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Secured       11,725.00     19,951.93        19,679.00      1,590.01     970.99
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured      7,954.00            NA           272.93           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         529.00        529.98          529.98           0.00       0.00
MIDLAND FUNDING                   Unsecured         568.00        568.32          568.32           0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured         987.00      1,007.56        1,007.56           0.00       0.00
SPRINT NEXTEL                     Unsecured      1,000.00            NA              NA            0.00       0.00
SPRINT NEXTEL                     Unsecured            NA       1,355.74        1,355.74           0.00       0.00
TCF BANK                          Unsecured      1,000.00            NA              NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC         Unsecured         300.00           NA              NA            0.00       0.00
TRANS UNION                       Unsecured           0.00           NA              NA            0.00       0.00
US BANK                           Unsecured         500.00           NA              NA            0.00       0.00
ZINGO CASH                        Unsecured            NA         724.61          724.61           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-25693         Doc 27      Filed 02/20/19 Entered 02/20/19 09:10:19                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $19,679.00          $1,590.01           $970.99
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $19,679.00          $1,590.01           $970.99

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,953.89                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $4,043.00
         Disbursements to Creditors                             $2,561.00

TOTAL DISBURSEMENTS :                                                                        $6,604.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/20/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
